Name: Council Implementing Regulation (EU) 2019/350 of 4 March 2019 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  civil law;  European construction
 Date Published: nan

 4.3.2019 EN Official Journal of the European Union LI 63/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/350 of 4 March 2019 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the gravity of the situation in Syria, and considering the recent ministerial appointments and gubernatorial changes, seven persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. The information relating to eight persons set out in Annex II to Regulation (EU) No 36/2012 should be updated. (3) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2019. For the Council The President A. ANTON (1) OJ L 16, 19.1.2012, p. 1. ANNEX I. The following persons are added to the list set out in Section A (Persons) of Annex II to Regulation (EU) No 36/2012: Name Identifying information Reasons Date of listing 275. Major General Mohammad Khaled al-Rahmoun Born: 1957; Place of birth: Idleb; Gender: male Minister of Interior. Appointed in November 2018. 4.3.2019 276. Mohammad Rami Radwan Martini Born: 1970; Place of birth: Aleppo; Gender: male Minister of Tourism. Appointed in November 2018. 4.3.2019 277. Imad Muwaffaq al-Azab Born: 1970; Place of birth: Damascus Contryside; Gender: male Minister of Education. Appointed in November 2018. 4.3.2019 278. Bassam Bashir Ibrahim Born: 1960; Place of birth: Hama; Gender: male Minister of Higher Education. Appointed in November 2018. 4.3.2019 279. Suhail Mohammad Abdullatif Born: 1961; Place of birth: Lattakia; Gender: male Minister of Public Works and Housing. Appointed in November 2018. 4.3.2019 280. Iyad Mohammad al-Khatib Born: 1974; Place of birth: Damascus; Gender: male Minister of Communications and Technology. Appointed in November 2018. 4.3.2019 281. Mohammad Maen Zein-al-Abidin Jazba Born: 1962; Place of birth: Aleppo; Gender: male Minister of Industry. Appointed in November 2018. 4.3.2019 II. In Section A (Persons) of Annex II to Regulation (EU) No 36/2012, the following entries are replaced as follows: Name Identifying information Reasons Date of listing 74. Mohammad Walid Ghazal Born: 1951; Place of birth: Aleppo; Gender: male Former Minister of Housing and Urban Development. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 107. Mohammad Ibrahim Al-Sha'ar Born: 1956; Place of birth: Aleppo; Gender: male Former Minister of Interior. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 172. Ali Hadar Gender: male Head of the National Reconciliation Agency and former State Minister for National Reconciliation Affairs. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 188. Bishr Riyad Yazigi Born: 1972; Gender: male Former Minister of Tourism. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 190. Hussein Arnous (a.k.a. Arnus) Born: 1953; Gender: male Water Resources Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 213. Bishr al-Sabban (a.k.a Mohammed Bishr Al-Sabban; Bishr Mazin Al-Sabban) Gender: male Former Governor of Damascus, who was appointed by, and is associated with, Bashar al-Assad. Supports the regime and is responsible for the violent repression against the civilian population in Syria, including engaging in discriminatory practices against Sunni communities within the capital. 28.10.2016 217. Atef Naddaf Born: 1956; Place of birth: Damascus Countryside; Gender: male Minister of Internal Trade and Consumer Protection. Appointed in November 2018. 14.11.2016 219. Ali Al-Zafir Born: 1962; Place of birth: Tartous; Gender: male Former Minister of Communications and Technology. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 14.11.2016